Petition for Writ of Injunction Denied and Memorandum Opinion filed July
29, 2004








Petition for Writ of Injunction Denied and Memorandum
Opinion filed July 29, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00699-CV
____________
 
IN RE RAYMOND CHIZER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF INJUNCTION
 

 
M E M O R A N D U M   O
P I N I O N
On July 26, 2004, relator
filed a petition for writ of injunction in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator also filed
a motion for emergency stay.  Relator seeks to enjoin Tommy Bradshaw from prosecuting a
writ of possession issued on May 20, 2004.
Because we find relator has an
adequate remedy at law under Tex. R.
App. P. 24, we deny relator=s petition for writ of injunction and
motion for emergency stay. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed July 29, 2004.
Panel consists of
Chief Justice Hedges, and Justices Anderson, and Seymore.